Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
Claims 1, 3-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method executing a shader program, the shader program having divergent control flow comprising a method for detecting whether there is entry in divergent control flow.
The claims recite limitations to executing a shader program, the shader program having divergent control flow comprising a method for detecting whether there is entry in divergent control flow; in response to detecting entry of wavefront, store one or more task list entries, selecting a plurality of task list entries for execution wavefront and scheduling the wavefront for execution, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “A method for executing a shader program” in claims 1, 10 and 19. For example, the detecting entry of a first wavefront of the shader program, in response to the detecting, storing one or more task list and, selecting a plurality of task list entries and scheduling the wavefront for execution... Finally, the output an indication step can encompass the user conveying the selecting a plurality of task list entries for execution and scheduling the wavefront for execution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - a computer unit comprising processor of claim 10, a processing unit configured to execute a shader program having divergent control flow, wherein the processor is configured to detect entry, selecting and schedule (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using. A processing unit configured to execute a shader program having divergent control flow, wherein the processor is configured to detect entry, selecting and outputting (scheduling) step amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Claims 3-9 and 11, 12, 13, 14, 15, 16, 17 and 18, and 20 are rejected for the same reason as claims 1, 10 and 19 above.

Allowable Subject Matter
Claims  1, 3-20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195